IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                      NOS. WR-89,634-01, WR-89,634-03, WR-89,634-04


                   EX PARTE ANGEL EDUARDO RESENDEZ, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
          CAUSE NOS. 20160D00578-34-1, 20160D00945-34-1, 20160D01124-34-1
             IN THE 34TH DISTRICT COURT FROM EL PASO COUNTY


       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery in two cause numbers and burglary of a habitation in the other. Pursuant to a plea

agreement, he was sentenced to twenty-five years’ imprisonment in the robbery cases and ten years

imprisonment in the burglary case. He did not appeal his convictions.

       Applicant contends that his plea was involuntary and counsel was ineffective because counsel

told him that if he did not plead guilty, these sentences would be stacked. Applicant has alleged facts

that, if true, might entitle him to relief. In these circumstances, additional facts are needed. As we
                                                                                                        2

held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court shall order trial counsel to respond to

Applicant’s claim of ineffective assistance of counsel. The trial court may use any means set out in

TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that his plea was involuntary. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: April 3, 2019
Do not publish